Exhibit 10.9

SERVICER CONSENT LETTER

 

March 9, 2006

 

Pennsylvania Higher Education Assistance Agency

1200 North Seventh Street

Harrisburg, Pennsylvania 17102-1444

 

Attention: Senior Vice President, Marketing & Client Affairs

 

Dear Sir or Madam:

 

Reference is hereby made to the Alternative Servicing Agreement, dated October
16, 2001, as amended (the “Servicing Agreement”), by and between the
Pennsylvania Higher Education Assistance Agency (the “Servicer”) and The First
Marblehead Corporation (“FMC”), a copy of which is attached hereto as Exhibit A.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Servicing Agreement. The parties hereto agree as follows:

 

1.           FMC hereby assigns its interest in the Servicing Agreement with
respect to the Student Loans identified on the attached Schedule 1 (the “Student
Loans”) to The National Collegiate Student Loan Trust 2006-1 (the “Issuer”), and
the Servicer hereby consents thereto.

 

2.          The Servicer hereby consents to the assignment and to the grant by
the Issuer of a security interest in the Servicing Agreement to U.S. Bank
National Association (the “Indenture Trustee”), as provided in the Indenture
(the “Indenture”), dated as of March 1, 2006, by and between the Issuer and the
Indenture Trustee, for the benefit of the holders of the Student Loan Asset
Backed Notes (the “Notes”) of the Issuer.

 

3.          The Servicer hereby confirms that it will not terminate the
Servicing Agreement until the appointment of a successor servicer by the Issuer,
unless such termination is due to a default by the Issuer under Section 6.2 or
12.3 thereof, or unless the Servicing Agreement otherwise expires in accordance
with Section 12.1 thereof.

 

4.          The Issuer hereby confirms that it will not terminate the Servicer
for cause pursuant to Section 12.2 of the Servicing Agreement until a successor
servicer is appointed.

 

5.          The Servicer hereby confirms that it has complied with all the terms
and satisfied all the conditions on its part to be performed or satisfied under
the Servicing Agreement.

 


--------------------------------------------------------------------------------



 

6.          It is expressly understood and agreed by the parties hereto that (i)
this servicer consent letter is executed and delivered by Wilmington Trust
Corporation (the “Owner Trustee”), not individually or personally, but solely as
owner trustee of the Issuer under the Trust Agreement dated as of March 9, 2006
among The National Collegiate Funding LLC, The Education Resources Institute,
Inc. and the Owner Trustee, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking and agreement by the Owner Trustee, but is
made and intended for the purpose of binding only the Issuer, (iii) nothing
herein contained shall be construed as creating any personal or individual
liability on the Owner Trustee, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereby and by any person claiming by, through, or under the parties
hereto, and (iv) under no circumstances shall the Owner Trustee be personally
liable for the payment of any indebtedness or expenses of the Issuer or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or any other
documents related to the Notes.

 

7.          Any breach of the Servicer’s obligations under this Servicer Consent
Letter shall constitute a material breach of the Servicing Agreement.

 

8.          The parties hereto acknowledge and agree that for so long as any
Notes are outstanding, the Indenture Trustee is a third party beneficiary hereof
and of the Servicing Agreement, and the Indenture Trustee shall have the right
to exercise all rights of the Issuer under the Servicing Agreement.

 

9.          The Servicer will execute and deliver to FMC (or its nominee) and
the Owner Trustee annually on or before July 31 of each year, and at such other
times as FMC (or its nominee) and the Owner Trustee (or either of them) are
required to provide certification to the Securities and Exchange Commission
under the Securities Exchange Act of 1934 in connection with servicing related
activities: (i) a Report on Assessment of Compliance Statement, as required by
paragraph (a) of Item 1122 of Regulation AB of the Securities and Exchange
Commission (“Regulation AB”), in the form attached hereto as Exhibit B; and (ii)
a Servicer Compliance Statement, as required by Item 1123 of Regulation AB, in
the form attached hereto as Exhibit C. In addition, annually on or before
July 31 of each year, the Servicer will cause a registered public accounting
firm to execute and deliver a Registered Public Accounting Firm Attestation
Report, as required by paragraph (b) of Item 1122 of Regulation AB. All costs
associated with the performance of the obligations under this paragraph 9 shall
be paid in accordance with Section 5.7 of the Servicing Agreement.

 

[Signature Pages Follow]

 


--------------------------------------------------------------------------------



 

 

Please acknowledge your acceptance and agreement to the foregoing by signing
below.

 

Very truly yours,

 

 

The First Marblehead Corporation

 

 

By:

/s/ John A. Hupalo

Name:

John A. Hupalo

Title:

Executive Vice President

 

ACCEPTED AND AGREED:

 

PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

 

 

 

By:

   /s/ Sheila Dow-Ford

Name:

Sheila Dow-Ford

Title:

EVP/Chief Counsel

 

 

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1

 

By:   WILMINGTON TRUST CORPORATION,

not in its individual capacity but solely as Owner Trustee

 

 

 

 

By:

   /s/ Michele C. Harra

 

Name:

Michele C. Harra

 

Title:

Financial Services Officer

 

 

 

 


--------------------------------------------------------------------------------



 

Exhibit A

See Exhibit 10.8 filed herewith.

 


--------------------------------------------------------------------------------



 

Exhibit B

 

FORM OF REPORT ON ASSESSMENT OF COMPLIANCE STATEMENT

 

[DATE]

[ACCOUNTANT’S ADDRESS]

The National Collegiate Student Loan Trust 20__-_

[ADDRESS]

 

In connection with the Annual Report on Form 10-K of The National Collegiate
Student Loan Trust 20__-_ for the fiscal year ending June 30, 2006 (the
“Report”) and as required by Item 1122 of Regulation AB of the Securities and
Exchange Commission (“Regulation AB”), the undersigned, a duly authorized
officer of the [SERVICER] (the “Servicer”), does hereby certify and represent as
follows:

 

 

1.

A review of the activities of the Servicer for the period that is the subject of
the Report has been made under the supervision of the undersigned;

 

 

2.

The applicable criteria required in paragraph (d) of Item 1122 of Regulation AB,
as listed on Schedule A, attached hereto, (the “Servicing Criteria”) were used
to assess compliance of the Servicer;

 

 

3.

To the best knowledge of the undersigned, based on such review, the Servicer has
substantially fulfilled all its material obligations under the applicable
Servicing Criteria;

 

 

4.

To the best knowledge of the undersigned, based on such review, the undersigned
has identified no material instances of noncompliance of the Servicer with the
applicable Servicing Criteria; and

 

 

5.

The registered public accounting firm of [FIRM] has issued an attestation report
on this Report on Assessment of Compliance for the period that is the subject of
the Report.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned has executed this Report of the Servicer as
of ______________, 2006.

 

[SERVICER], as Servicer

 

 

 

By:

 

Name:

 

Title:

 

 

 

 


--------------------------------------------------------------------------------



 

Schedule A

 

Pursuant to Instruction 1 of Item 1122 of Regulation AB, the following list of
Servicing Criteria has been “Reviewed” or deemed “Not Applicable” by the
Servicer, as marked.

 

 

 

Reviewed

Not Applicable

 

General Servicing Considerations

 

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.

 

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

 

Cash Collection and Administration

 

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

 

1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 

 

Investor Remittances and Reporting

 

 

 

 


--------------------------------------------------------------------------------



 

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.

 

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 

 

Pool Asset Administration

 

 

1122(d)(4)(i)

Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.

 

 

1122(d)(4)(ii)

Pool assets and related documents are safeguarded as required by the transaction
agreements

 

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.

 

 

1122(d)(4)(v)

The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

 

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

 


--------------------------------------------------------------------------------



 

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.

 

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

 

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

 

 


--------------------------------------------------------------------------------



 

Exhibit C

 

FORM OF SERVICER COMPLIANCE STATEMENT FOR

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 20__-_

 

[DATE]

The National Collegiate Student Loan Trust 20__-_

[ADDRESS]

 

In connection with the Annual Report on Form 10-K of The National Collegiate
Student Loan Trust 20__-_ for the fiscal year ending June 30, 2006 (the
“Report”), the undersigned, a duly authorized officer of the [SERVICER] (the
“Servicer”), does hereby certify and represent as follows:

 

 

1.

A review of the activities and performance of the Servicer under the Servicing
Agreement dated as of [______________], as amended, between the Servicer and The
First Marblehead Corporation (the “Servicing Agreement”) for the period that is
the subject of the Report has been made under the supervision of the
undersigned;

 

 

2.

To the best knowledge of the undersigned, based on such review, the Servicer has
fulfilled all of its obligations under the Servicing Agreement in all material
respects throughout the period that is the subject of the Report; and

 

 

3.

To the best knowledge of the undersigned, based on such review, there have been
no failures to fulfill any such obligation in any material respect.

 

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Servicer Compliance
Statement as of
[___________________________________], 2006.

 

[SERVICER], as Servicer

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 


--------------------------------------------------------------------------------

